Citation Nr: 1003128	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  02-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) for 
National Guard service from February 1968 to June 1968.  The 
Veteran also had additional periods of active and inactive 
duty training (INACDUTRA) from June 1968 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A videoconference 
hearing was held in July 2002 before a Veterans Law Judge who 
is unavailable to participate in the present decision.  The 
Veteran was provided an additional hearing before the 
undersigned Veterans Law Judge in August 2005.  Copies of the 
transcripts of those hearings are of record.  The Board 
remanded the issues on appeal for additional development in 
July 2003, March 2004, June 2005, and May 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A cervical spine disability was not present in service or 
until many years after service, and there is no competent 
evidence that any current disability is related to service.  

3.  The Veteran is not shown to have a low back disability at 
present which is related to service or any incident therein.  

4.  An acquired psychiatric disability was not present in 
service or until many years after service, and the persuasive 
evidence demonstrates that no current psychiatric disability 
is related to a verified event during service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disability due 
to disease or injury which was incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 101(2), (24); 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), 
3.102, 3.159, 3.303 (2009).  

2.  The Veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 101(2), (24); 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), 
3.102, 3.159, 3.303 (2009).  

3.  The Veteran does not have an acquired psychiatric 
disability due to disease or injury which was incurred in or 
aggravated by service, nor may any current psychiatric 
disability be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 101(2), (24); 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 
3.303, (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In this case, letters dated in May 2001, April 2004, and May 
2008 were sent by VA to the Veteran in accordance with the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board also finds that in light of the 
decision in this case as to the psychiatric disability issue 
on appeal no additional notice was required under the 
provisions of 38 C.F.R. § 3.304(f).  Although some of the 
letters were not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, the claims were 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in January 2004 and May 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran was notified of the evidence that was 
needed to substantiate his claims for service connection; 
what information and evidence that VA will seek to provide 
and what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to discharge from service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA twice during the pendency of this appeal and 
testified before the undersigned member of the Board at the 
RO in August 2005.  38 C.F.R. § 3.159(c) (4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations and associated opinions obtained in this 
case are adequate as they are predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disabilities at issue; 
documents and considers the Veteran's complaints and 
symptoms; and includes an opinion with supporting rationale 
and references to the record.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

VA regulations provide that in the case of records requested 
to corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).  The 
Court has held that VA's "duty to assist is not always a 
one-way street" and that if a veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Records show VA found insufficient information had 
been provided for additional efforts to assist the Veteran in 
verifying events purportedly associated with his claims.  The 
trauma the Veteran described as occurring in service is not 
shown to be of a nature that would have been addressed by 
official military report.

The Board finds that further attempts to obtain additional 
evidence would be futile.  The available medical evidence is 
sufficient for an adequate determination.  In the absence of 
a verified stressor event during active service, there is no 
reasonable possibility that further medical evidence could 
substantiate the Veteran's claim.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides: "[E]very 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2008).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).  

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
certain diseases, including arthritis and psychoses, are 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

I. Cervical and Lumbar Spine Disability Claims - Factual 
Background

The Veteran contends that he injured is neck and back in 
service during basic training and that he has had chronic 
problems ever since.  The Veteran asserted that although he 
injured his back at least three times prior to service, 
including in two separate automobile accidents in 1966, he 
had no back problems at the time of service enlistment, and 
that his back symptoms began when he carried a soldier on his 
back for 100 yards in basic training.  The Veteran has 
written numerous letters and testified at two hearings during 
his appeal concerning his experiences and alleged injuries in 
service, and submitted letters from various family members 
and friends attesting to their observations and knowledge of 
his back problems.  

At a hearing before another member of the Board in July 2002, 
the Veteran testified that he injured his neck and back 
carrying another soldier 100 yards during his "final" PT 
(physical training) test in his first week of basic training, 
then reinjured his back a few days later during a crawling 
exercise.  He asserted that his drill sergeant refused to let 
him see a doctor and ordered him to continue training, but 
when he couldn't run around the track, he disregarded the 
drill sergeant's orders, walked off the field and went on 
sick call.  Later in the hearing, he testified that the 
initial back injury occurred during the second or third week 
of basic training.  

In a letter dated in April 2004, the Veteran stated that he 
had no back problems during the first couple of weeks of 
service and initially injured his back during the first week 
of March while carrying another soldier on his back.  His 
drill sergeant refused to let him go on sick call and began 
abusing him and making him do extra training, causing further 
injury to his back.  He said that he reinjured his back a few 
days later during a crawling exercise and when his drill 
sergeant refused to let him see a doctor, he disobeyed the 
sergeant and went to the medical center.  Despite being put 
on light duty restriction for seven days by a doctor, he said 
that the drill sergeant forced him to continue with physical 
training the next day.  A few days later, he had to wrestle 
the biggest man in the unit and injured his left shoulder and 
neck when they fell to the ground.  The Veteran reported that 
he had chronic neck pain ever since that incident.  

At a hearing before the undersigned in August 2005, the 
Veteran indicated that his neck and back problems were 
related to the physical demands of basic training in general.  
He testified that after a couple of weeks of carrying people 
on his back for 100 yards, hand-to-hand combat training and 
the overall physical exertion of training, he injured his 
neck and back and subsequently twisted his back during a 
crawling exercise.  

Contrary to the Veteran's current assertions that he had no 
back problems at the time of service enlistment, the 
evidentiary record showed a history of multiple back injuries 
prior to service beginning in high school.  Although the 
specific nature of the Veteran's back problem in high school 
is not clear from the record, the Veteran reported at the 
time of his service enlistment in January 1967, that he had 
worn a lumbar support corset due to a football injury to his 
lower back.  He also reported that he injured his back and 
neck in separate automobile accidents in June and July 1966, 
and that he had "much pain" in his lower back.  He also 
reported a number of medical problems, including a concussion 
from a head injury, hematuria following a back injury, 
exertional leg cramps, dislocation of the left shoulder, and 
provided the names of several treating physicians, including 
an orthopedic surgeon and Dr. P.E.  

The service examination report noted that the Veteran was 
initially found to be unfit for service enlistment on August 
1, 1967, due to back problems.  However, the record indicated 
that he was reexamined by orthopedic services on August 31, 
1967, and found physically fit for service.  An examination 
at that time showed that his neck, spine and musculoskeletal 
system were normal.  

The service personnel records showed that the Veteran entered 
active duty training in the Louisiana Army National Guard on 
February 24, 1968, and that he completed aptitude testing on 
February 27, 1968.  The service treatment records showed that 
he was seen for back pain at a branch dispensary on March 5, 
1968.  At that time, the Veteran reported a history of a back 
injury in 1966, but did not describe any precipitating injury 
or trauma in service.  A physical examination at that time 
was negative and an x-ray study showed a normal lumbar spine.  
The Veteran was seen for the same complaints on March 15, 
1968.  An examination at that time was again negative for any 
back abnormalities, and the Veteran was referred for an 
orthopedic consultation.  The impression was rule out 
lumbosacral strain.  

On a social history report by mental health services in March 
1968, the Veteran reported that he was nervous since his 
automobile accidents in 1966, when he sustained a bad back.  
He complained of terrible pain and spasms in his back and 
that he was having a tough time in basic training.  He said 
that he was worried that he might not be able to complete 
basic training and jump school or be able to work.  He said 
that he was classified 1-Y by the draft Board because of his 
back problems but was re-examined a year later and 
reclassified 1-A.  Rather than get drafted, he said that he 
enlisted in an airborne unit of the National Guard, but had 
doubts that he would be able to complete jump training until 
a Guard officer encouraged him to try airborne training since 
he passed his physical examination for enlistment.  

On orthopedic examination on March 28, 1968, the Veteran 
reported a history of back injuries prior to service, but 
said that he was "OK" when he enlisted in the National 
Guard after he received his 1-A draft classification.  He 
reported back problems after exercise or marching, manifested 
by a sensation of "pins and needles" in his lower 
extremities from his hips to his toes.  On examination, the 
Veteran was described as short and obese, and there was no 
erector spinal spasm or muscle atrophy.  The Veteran could 
flex forward and touch his toes, lateral bending and rotation 
were normal, but he was unable to extend beyond the neutral 
position.  Straight leg raising was negative to 90 degrees, 
bilaterally, and sciatic stretch was negative.  Deep tendon 
reflexes were intact and there were no motor or sensory 
deficits.  X-ray studies revealed incomplete sacralization of 
L5 with no facet sclerosis indicated.  The impression was no 
significant abnormality found.  The examiner commented that 
the Veteran may have mild chronic strain and may need a 
waiver for PT test if he was unable to perform.  

The service treatment records showed that the Veteran was 
seen for low back pain once during advanced individual 
training (AIT) in May 1968, at which time he requested a 
profile to be released from jump school.  The Veteran 
reported low back pain during exercise, especially on bending 
and described his symptoms as a non-specific "pins and 
needles" sensation in his lower extremities.  On 
examination, the Veteran's spine was straight, he had full 
range of motion without tenderness.  Straight leg raising was 
negative, and there was no sensory loss or muscle atrophy.  
There was equivocal weakness in the left lower extremity with 
extension of the foot in adduction and abduction.  The 
diagnosis was no orthopedic pathology demonstrated on 
examination.  

On a Report of Medical History for separation from active 
duty training in May 1968, the Veteran reported difficulty 
running and exercising because of numbness in his legs, 
manifested by pins and needles sensation due to injuries from 
automobile accidents in 1966, and aggravated during basic 
training.  The Veteran reported the same history of multiple 
medical problems as on his enlistment examination report in 
January 1967, and indicated that he was treated for neck and 
back problems by various doctors prior to service, including 
Dr. P.E.  The examiner indicated that all of the Veteran's 
symptoms existed prior to service.  On examination, the 
Veteran's neck, spine and musculoskeletal system were normal.  

Other than a reported history of a neck injury prior to 
service, the service treatment records, including the 
Veteran's separation examination in May 1968, showed no 
complaints, treatment, abnormalities or diagnosis referable 
to any neck or cervical spine problems during service.  

The service personnel records showed that the Veteran 
completed his eight week course of basic training in April 
1968, and completed AIT in June 1968, at which time he was 
released from active duty training and assigned to the 159th 
Evacuation Hospital, New Orleans as a supply clerk.  The 
service records showed periods of active and inactive duty 
training from June 1968 to June 1973.  

In a letter dated in January 2001, a private chiropractor 
indicated that the Veteran had been a patient of hers since 
1983.  She noted that on his intake form in 1983, the Veteran 
reported that his low back problems began "approximately 18 
years earlier, which would be in the sixties when he was in 
the Army."  She opined that carrying heavy back packs and 
rifles, long marches and hand-to-hand combat training could 
have been a precursor to his present problems.  The 
chiropractor included copies of outpatient notes which showed 
treatment for neck and low back problems from October 1983 to 
2000.  Parenthetically, the Board notes that none of the 
chiropractor's notes showed a history or reference to any 
back or neck injuries or problems in service.  

A September 1983 private radiology report included in the 
chiropractor records showed no evidence of fracture or 
dislocation of the cervical spine.  The curvature and 
interspaces were preserved and there were no signs of 
arthritis.  The intervertebral disc spaces of the lumbosacral 
spine were also well preserved and the transverse and spinous 
processes were intact.  There was no evidence of fracture, 
dislocation, arthritic changes, spondylolisthesis or 
spondylolysis, and no loss of the usual lumbar curve.  An x-
ray study of the cervical spine in June 1990 was likewise 
negative for any pertinent abnormalities.  X-ray studies in 
November 1992, showed mild hypertrophic changes and slight 
foraminal encroachment at the C3-4 level on the left and 
slight calcification in the anterior longitudinal ligament at 
the C6-7 disc level.  X-ray studies of the lumbosacral spine 
in March 1996, showed a transitional vertebral in the 
lumbosacral junction, slight narrowing of the last lumbar 
disc, and mild marginal hypertrophic irregularity of the 
vertebral bodies.  

A letter from the wife of Dr. P.E., dated in January 2001, 
was to the effect that her husband was gravely ill and could 
not personally respond to the Veteran's request for 
information regarding back treatment.  She indicated that her 
husband recalled treating the Veteran for back problems, but 
could not remember the specific nature or severity of his 
illness and did not have any medical records.  A letter from 
a private chiropractor dated in May 2001 noted that the 
Veteran had been a patient of his since June 2000 and that he 
reported that his back problems began in 1968.  

Statements dated in May 2001 and June 2001 from the Veteran's 
spouse, parents, friends, and fellow servicemen reported that 
the Veteran had told them about injuries and problems he had 
experienced during service.  Letters from the Veteran's 
parents were to the effect that the Veteran had written them 
many letters while he was in basic training concerning his 
activities, harassment by his drill instructors, and about 
his back and neck problems from carrying another soldier on 
his back.  

Also of record is a letter from a friend and fellow soldier, 
P.A.G., who first met the Veteran when he was in the National 
Guard in 1968.  The soldier indicated that while he was not 
in basic training with the Veteran, he did recall visiting 
him when the Veteran was assigned to the 159th Evacuation 
Hospital and that the Veteran had told him about his 
experiences and back injuries in basic training.  

A letter from an officer of a National Guard unit in New 
Orleans, dated in May 2001, was to the effect that while he 
did not recall the specifics of the Veteran's medical 
problems in service, he did recall that the Veteran was 
transferred to another reserve unit because he could not 
complete jump school, which was necessary training to be a 
member of his unit.  

A letter from M.B., an long-term acquaintance and a radiology 
technician, stated that he could not recall when he first met 
the Veteran but that he had x-rayed him on numerous occasions 
for Dr. P.E. and that he did not have any x-ray files 
"past" 1990.  In a letter the Veteran's friend, L.S., also 
described his observations of the Veteran since they first 
met in 1966, and of what the Veteran had told him about his 
experiences in service.  The Veteran's wife reported that she 
met her husband in 1988, and described what he had told her 
about his military experiences.  

A private MRI of the cervical and lumbosacral spine in April 
1997, revealed midline and predominantly right sided C5-6 
subligamentous disc herniation of the IIb or extruded, and 
broad-based disc protrusion/type IIb subligamentous disc 
herniation at the midline extending to the left at L4-5 with 
moderate compression of the dural sac centrally and stenosis 
of the left neural foramen.  

On VA examination of the cervical and lumbar spine in April 
and May 2004, the examiner indicated that the claims file was 
reviewed and included a detailed description of the Veteran's 
complaints and medical history.  The examiner indicated that 
the Veteran's complaints of needles and pins sensation down 
the lower extremities in a circumferential distribution in 
service did not fit any known neurological distribution and 
was a classic distribution found in circulatory or 
psychological conditions.  He noted that while the Veteran 
reported that he injured his neck at that same time he 
injured his lower back in service, a review of the service 
treatment records did not reveal any complaints, treatment or 
abnormalities referable to his neck or cervical spine.  The 
examiner also noted that a comprehensive orthopedic 
examination by a senior medical officer during service failed 
to reveal any objective abnormalities of the lumbosacral 
spine.  The examiner indicated that while the Veteran 
asserted that he had chronic back problems and was treated by 
an orthopedic surgeon from 1968 to 1983, there were no 
records of the alleged treatment in the claims file.  The 
examiner commented that the fact that the surgeon did not 
refer the Veteran to another specialist or order additional 
diagnostic studies, such as an EMG or myelogram, suggested 
that the Veteran's back problems were relatively minor.  The 
impression was aging changes of the cervical spine with 
herniation on the right at C5-6, and aging plus obesity 
changes in the lumbar spine with herniation at L4-5 on the 
left.  The examiner opined that the Veteran's current 
cervical and lumbar spine disabilities were not related to 
service.  He indicated, in essence, that the changes on the 
MRI in 1997, showed recent herniation and foraminal stenosis.  
He explained that if the herniation occurred as a result of 
injury in service in the 1960's, there would have been 
significant scarring in that area, but that there was no 
evidence of any scarring on the 1997 study.  He also 
indicated that foraminal stenosis is a finding associated 
with the normal aging processes.  

In addendum reports in April 2007 and March 2008, the 
examiner expanded on his opinion and stated that the 
Veteran's current cervical and lumbosacral spine disabilities 
did not pre-exist service and were not incurred in or 
aggravated by service.  He noted that if the Veteran had a 
significant injury in service (which was not shown in the 
service treatment records), there would be localized 
herniation at the point of the injury and not a degenerative 
disease process, i.e., "dried out disc."  Also, there would 
be huge secondary bony changes at the point of herniation, 
which were not shown at present.  The examiner concluded that 
the changes in the Veteran's cervical and lumbosacral spine 
were consistent with the vast majority of obese people in the 
Veteran's age group and nothing more.  

Analysis

As an initial matter, the Board notes that although the 
evidence of record showed that the Veteran sustained a neck 
and multiple back injuries prior to service and reported 
chronic neck and back pain at the time of his service 
enlistment examination, no pertinent abnormalities were noted 
on examination at the time he entered service.  Thus, the 
Veteran is presumed to have been physically sound at the time 
of service enlistment into the National Guard in February 
1968.  

Regarding the Veteran's contentions that his current neck and 
low back disabilities are related to injuries sustained in 
service, the Board notes that the Veteran is competent to 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, as a lay person, the Veteran has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise to render a medical opinion concerning 
etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, e.g., a 
form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

However, while a veteran is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, he or she is not competent to provide 
evidence as to more complex medical questions.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

In this case, while the Veteran is competent to describe his 
experiences and the symptoms he had in service, his current 
assertions regarding these matters are inconsistent with his 
description of the symptomatology he reported in service as 
well as the objective findings on service examinations, and 
raise serious questions regarding the reliability of such 
information.  

Specifically, while the Veteran now contends that he 
sustained multiple injuries to his back and experienced 
radiating pain into his lower extremities during basic 
training, the service treatment records do not reflect any 
specific trauma or injury to his neck or back in service, nor 
did he report any such injuries or describe any such 
symptomatology on any of the evaluations during service.  
Similarly, while the Veteran now asserts that he was denied 
medical attention by his drill sergeant, the service 
treatment records showed that he was seen for vague 
complaints of back pain during his second week of basic 
training in March 1968, and was subsequently evaluated by 
orthopedic services later the same month.  The available 
service treatment records are negative for the Veteran's 
report any specific trauma or injury to his back or neck, nor 
did he describe any symptoms of radiating pain.  When 
evaluated by orthopedic services in March 1968, the Veteran 
reported that he had back pain after marching or exercising 
and described his symptoms as a generalized "pins and 
needles" sensation from his hips to his toes.  Moreover, no 
significant abnormalities were found on orthopedic 
examination at that time.  In fact, at no time during 
service, including at the time of his separation examination 
from active duty training, was the Veteran shown to have any 
significant objective findings or abnormalities of lumbar 
spine.  Further, there are no available records of 
complaints, treatment, abnormalities, or diagnosis referable 
to any neck or cervical spine problems in service or until 
many years after service.  

Although the Veteran now contends that his symptoms in 
service were manifestly different from those he experienced 
after his pre-service back injuries, his description of 
symptomatology prior to enlistment were exactly the same that 
he reported in service and at the time of service separation.  
Moreover, no pertinent abnormalities of the lumbosacral or 
cervical spine were found at anytime during his less than 
four months of active duty for training.  

The Veteran has supplemented the record with statements 
solicited from various people, including family members and 
friends who have no first-hand knowledge of the alleged 
events or the specific nature or etiology of his medical 
problems in service.  Furthermore, none of the lay people are 
shown to possess the medical expertise necessary to render a 
medical opinion, nor did they offer any explanation or 
provide any credible evidence to support their assertions, 
particularly in light of the complete absence of any 
contemporaneous objective evidence of a neck or chronic low 
back disability until many years after service.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a 
medical nexus).  

While nearly all of the lay statements indicated that they 
knew the Veteran before he entered service, none of them, 
including his parents, made any mention of his back injury 
playing high school football which was at least significant 
enough to warrant wearing a support corset, or his treatment 
by various doctors, including an orthopedic specialist for 
chronic neck and back problems from injuries sustained in two 
automobile accidents prior to service.  Yet, more than three 
decades after service, they were able to provide detailed 
information of the circumstances of his alleged back injuries 
in service and the specific nature of his treatment.  While 
they indicated that the Veteran complained of and sought 
medical treatment for chronic neck and back problems 
beginning immediately after service, the Veteran has not 
produce a single report showing treatment for any back 
problems until 1983, at which time the Veteran reported the 
date of onset of his back problems prior to service.  That 
the Veteran never reported any specific back injury in 
service; never reported any such history when treated by a 
private chiropractor from 1983 to 2000, or in connection with 
his claim for Social Security disability in 1999, and made no 
mention of back problems related to service until the filing 
of this claim in 2001, raises questions as to the credibility 
of the lay statements and the Veteran's contentions.  

As to treatment by Dr. E., although the Veteran asserted in 
various letters to VA that he was first treated by him for 
back problems beginning in 1968, he reported on his 
enlistment examination in January 1967, and on his separation 
examination in May 1968, that Dr. E. treated him for neck and 
back problems prior to service.  Thus, the letter from Dr. 
E.'s wife, that he recalled treating the Veteran for back 
problems is of little probative value as to the nature or 
etiology of any current back disorder.  

Likewise, the radiology technician's statement that he x-
rayed the Veteran for Dr. E. sometime after service is of 
little probative value, particularly in light of the fact 
that x-ray studies in September 1983 and June 1990, showed 
the Veteran's cervical and lumbosacral spine were normal.  
The first diagnostic evidence of any pertinent abnormalities 
of the cervical or lumbar spine were not shown until 1992, 
more than 24 years after his active duty training service.  

The only potentially credible favorable medical evidence of 
record is a statement from a private chiropractor in which 
she suggested that there could be a possible relationship 
between the Veteran's current neck and back problems and 
service.  However, the opinion was based entirely on the 
Veteran's self-described history related to her many years 
after service.  The chiropractor did not review the Veteran's 
service treatment records and indicated that her opinion was 
based primarily on the fact that the Veteran reported an 18 
year history of back problems when he was first evaluated by 
her in 1983, which the chiropractor assumed was when he was 
in service.  However, an 18 year history from 1983, dates the 
onset of his back problems to 1965, some three years prior to 
service and, coincidentally, at a time that more nearly 
approximates the Veteran's pre-service automobile accidents.  

The Board finds that the chiropractor's opinion that the 
Veteran's current low back disorder could be related to 
service, without review of the service medical records or a 
factual predicate in the record, makes the opinion too 
speculative in nature to be probative.  See Grover v. West, 
12 Vet. App. 109, 112, (1999); Miller v. West, 11 Vet. App. 
345 (1998).  See also, Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
causal relationship).  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran was examined by VA during the 
pendency of this appeal for the specific purpose of 
determining whether his current neck and low back 
disabilities were related to any back problems he had in 
service.  After review of the entire claims file and an 
examination of the Veteran, the examiner concluded that the 
Veteran's current cervical and low back disabilities were not 
related in any manner to service.  The examiner pointed out 
that the Veteran's description of pins and needles sensation 
in service did not correlate with any known nerve 
distribution and were more consistent with a circulatory or 
psychological disorder.  Further, he noted that if the 
Veteran had a significant injury to his back in service, 
which was not reflected in the service treatment records, 
there would be evidence of secondary bony changes at the 
point of herniation, and that the current diagnostic studies 
did not reveal any such findings.  The examiner opined that 
the degenerative changes of the Veteran's spine were 
consistent with the normal aging process and his obesity.  
The examiner also indicated that the Veteran's current neck 
and low back disabilities did not pre-exist service and were 
not related to any incident in service.  

In this case, the Board finds the VA opinion persuasive, as 
it was based on a thorough review of the record, including 
the favorable opinion, and included a detailed discussion of 
all relevant facts.  The examiner offered a rational and 
plausible explanation for concluding that the Veteran's 
current neck and low back disabilities were not related in 
any way to service.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995); see also Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (finding that a physician's access to the claims file 
and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion).  

As to the Veteran's testimony, while he is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  The issue in 
this case does not involve a simple diagnosis and the Veteran 
is not competent to provide more than simple medical 
observations.  The current diagnoses may not be diagnosed via 
lay observation alone and the Veteran is not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

Regarding the Veteran's cervical spine, the Board notes that 
while the Veteran may believe that he has a neck disability 
which is related to service, he has not presented any 
credible medical evidence to support that assertion.  As 
discussed above, the service treatment records are completely 
silent for any complaints, treatment, abnormalities, or 
diagnosis referable to any neck injury or cervical spine 
problems in service, nor is there any objective evidence of a 
neck or cervical spine disability until more than two decades 
after service.  The Federal Circuit has held that the passage 
of many years between the discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran has 
not provided any competent and credible evidence relating his 
current cervical spine disability to service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007).  

Inasmuch as there is no probative evidence of a neck or 
cervical spine problem or abnormality in service; no 
competent and credible evidence of a low back injury or 
chronic disability in service or until many years thereafter, 
and no competent and credible evidence relating any current 
cervical or lumbar spine disability to service, the record 
affords no basis to grant service connection.  Accordingly, 
the appeal is denied.  

II.  Psychiatric Disorder - Factual Background

The Veteran contends that he developed a psychiatric disorder 
as a result of trauma sustained during training.  He stated 
he had been embarrassed by his drill sergeant and had twice 
wet his pants in front of his platoon when he was denied 
permission to use the latrine.  

The service treatment records show the Veteran reported a 
history of depression or excessive worry, frequent trouble 
sleeping, bed wetting, and nervous trouble on a Report of 
Medical History for a pre-enlistment examination in January 
1967.  However, no psychiatric abnormalities were noted upon 
examination at that time.  The records also show that the 
Veteran was "nervous" and that he was prescribed Valium in 
February 1968, on his third day of basic training.  The 
treatment note did not include any specific complaints, 
findings or diagnosis.  

Service personnel records include a February 1968 DD Form 220 
signed by the Veteran indicating that in January 1968 he was 
treated by Drs. P.F.N. and RC.L. for psychiatric treatment, 
back disorders, and ulcers.  

A March 1968 report noted the Veteran was very nervous and 
crying and yelling when seen at a branch dispensary, and that 
he was referred to the mental health clinic for evaluation.  
A mental health social history report indicated that he had 
become upset after he learned that his wife had a lump in her 
breast and might require surgery.  He reported that he was 
nervous since being in two automobile accidents prior to 
service when his back was badly injured.  He said that he was 
worried about completing basic training and jump school, and 
that his back might get so bad that he might not be able to 
work and provide for his wife in the future.  The Veteran 
reported that he had a "slight nervous breakdown" in 
December 1967, worrying about his work, entering the service, 
and his wife's injuries from a fall.  When evaluated by 
mental health services the following week, the Veteran 
reported that he was better and felt no need for an 
examination after learning that his wife's lump was benign.  
The diagnosis was acute adult situational reaction.  The 
Veteran was not prescribed any medication.  He was returned 
to full duty and his case was closed.  

At the time of his separation examination in May 1968, the 
Veteran reported the same history of symptoms that he 
described on his pre-enlistment examination in January 1967.  
The examiner indicated that the Veteran's symptoms pre-
existed his service enlistment.  On examination, the 
Veteran's psychiatric status was normal.  

The first evidence of any psychiatric treatment after service 
was in September 1987.  At that time, the Veteran reported 
that his psychiatric problems began when his wife announced 
suddenly that she wanted to leave him.  It was noted that he 
had been in exemplary health most of his life, but that he 
admitted drinking heavily and having black-outs.  The 
diagnosis at that time was depression.  Subsequent medical 
reports of record include diagnoses of bipolar disorder, 
manic depression, major depressive disorder, and PTSD.  An 
August 1999 report noted a history of hospitalization in 1987 
with treatment for cyclothymia, bipolar II disorder, and 
alcohol abuse.  A November 1999 statement from the Veteran's 
treating psychiatrist since 1994, J.L.P., M.D., provided a 
diagnosis of bipolar II disorder.  

A Social Security Administration (SSA) report found the 
Veteran was disabled from October 1998 due to obesity and 
hypertension.  It was also noted that he had a history of 
type II bipolar disorder, major depressive disorder, alcohol 
abuse in the past, and panic attacks without agoraphobia.  

In separate statements dated in May 2001 the Veteran's 
parents recalled having received letters from him during 
training in which he reported he had been harassed and 
threatened by his drill sergeant and embarrassed in front of 
others.  The statement signed by the Veteran's father stated 
that the Veteran told them his drill sergeant had threatened 
to send him to Vietnam to be killed.  He also stated that 
when the Veteran returned to work in the summer of 1968 he 
had a bad temper and was quite irritable which they now knew 
was part of his manic-depressive disorder and obsessive-
compulsive disorder.  It was further noted that the Veteran 
had been hospitalized in 1987 for bi-polar disorder and that 
they were realizing that some of this could be a direct 
result of the injuries and harassment received in basic 
training.  The Veteran's mother reported that he had a bad 
bladder problem since childhood and that he reported his 
sergeant would not allow him to use the toilet during 
training causing him to urinate in his pants.  It was noted 
that the sergeant had then encouraged the other trainees to 
harass the Veteran.  She stated that he had experienced 
emotional problems since his military training.  

A May 2001 statement from P.A.G., a fellow reservist, 
recalled that in 1968 he visited the Veteran and was told 
about how his drill sergeants had tried to humiliate him in 
front of the other recruits.  He recalled that the Veteran 
had experienced problems in his marriage after returning from 
basic training and that his personality had changed.  

In a June 2001 statement the Veteran's spouse reported that 
she had known him since 1988 and that he had confided in her 
that he had been embarrassed and humiliated when his sergeant 
would not allow him to use the toilet to urinate.  A June 
2001 statement from L.S., a childhood friend, recalled that 
during fishing outings the Veteran told him that his sergeant 
had singled him out and mocked him and had held him at 
attention while others used the latrines.  It was noted that 
he reported that on several occasions he had been unable to 
hold his bladder causing him to wet his pants.  The Veteran's 
mental illness was believed to be at least partially a direct 
result of his humiliation during training.

In a July 2002 statement the Veteran's psychiatrist 
M.K.,M.D., noted a more than one-year history of treatment 
for severe depression and mood instability.  It was further 
noted that the Veteran had related events during his basic 
training when he had injured his back in an exercise 
requiring him to crawl and having been harassed and 
humiliated by his drill sergeant.  Dr. M.K. also noted that 
he was aware of the Veteran's psychiatric history by his 
statements and that he had been provided documentation 
including treatment for nervousness and depression prior to 
basic training.  

Dr. M.K. stated that "[i]n regards to his argument for 
service connection, I cannot truthfully state that the 
harassment [the Veteran] received in the Army caused his 
mental condition.  However, I am certain that if he had not 
been harassed, he probably would not have sustained as 
traumatic an injury to his back, which has permanently 
disabled him.  As a result of the physical injury, he has had 
a great deal of emotional suffering, worsening of his 
psychiatric status, and significant psychosocial 
ramifications, all to his detriment.  I think a case can be 
reasonably made for a chronic adjustment disorder with 
depressed mood and anxiety due to the chronic pain and the 
emotional anguish of both the pain and the prior harassment 
[thus] directly linked to his service in the Army."  

At his personal hearing in July 2002 the Veteran testified 
that his drill sergeant once made him guard the field while 
the other recruits were allow to go to the latrine.  He 
stated his request to go had been refused causing him to wet 
himself in front of his company.  He described having been 
given additional watch duty and he recalled having thoughts 
about wanting to kill his sergeant.  He reported he had seen 
a psychiatrist during service and was given Valium and told 
his reaction was due to his missing his spouse and worrying 
about her breast surgery.  He stated he told the psychiatrist 
that he had previously taken Valium for nervous problems 
after his mother had attempted suicide.  He denied any 
subsequent psychiatric treatment until 1987.  

In a June 2003 statement T.E.P., M.D., recalled having 
treated the Veteran in the 1980's and that he was 
hospitalized for depression.  It was noted that the treatment 
records were destroyed by flooding.  The diagnoses included 
manic depression, depressed type, with significant anxiety 
problems and a history of past abuse.  Dr. T.E.P. stated he 
did not recall having made a diagnosis of PTSD at the time.  

VA mental disorders examination in May 2004 included Axis I 
diagnoses of situational anxiety and depressive disorders and 
Axis II diagnoses of obsessive-compulsive and paranoid 
personality disorders.  It was specifically noted that no 
service connected psychiatric disorder was found.  The 
examiner, a psychiatrist, stated that it was most likely the 
Veteran's psychiatric problems preceded his military service 
and were lifelong and unrelenting.  The examiner provided a 
detailed summary of the claims file and concluded that there 
was good evidence the Veteran sustained a concussion in high 
school with a mild head injury.  The examiner also noted that 
the Veteran reported he had been hospitalized for observation 
after a high school football coach noticed he was dazed and 
unresponsive.  He reported that a few months after that he 
was returned to the hospital and was provided a diagnosis of 
"recurrence of the concussion."  The examiner noted that 
head injuries were known to contribute to anxiety, 
depression, and anger.  He stated the Veteran's single most 
difficult psychiatric disorder was his obsessive-compulsive 
personality disorder which had been aggravated by his mild 
head injury and which increased his volatility and anger.  It 
was also noted that he had a personality disorder that was a 
major problem for him and that he would have been likely to 
have had difficulty in basic training where he would have had 
no control and would have perceived the drill instructors as 
abusive and unfair.  The examiner stated that when the 
Veteran perceived unfairness or abuse of authority he was 
rageful and, in essence, that this would occur whether he was 
in the military or not.  

At his personal hearing before the undersigned Veterans Law 
Judge the Veteran testified that during training he had been 
refused permission to use the latrine and had wet himself in 
front of a company of approximately 170 men.  He stated that 
after that some of the other men in the platoon teased him 
about it and that his drill sergeant had encouraged others to 
tease him and deprive him of sleep.  He stated he told one of 
his doctors that he wanted to kill his sergeant and that he 
was sent to a psychiatrist who thought he was only having 
adult situational problems.  He reported that when he first 
began receiving psychiatric treatment he was too embarrassed 
to talk about what had happened in service.  

In a November 2006 statement Dr. M.K. reiterated his July 
2002 statement.  Treatment records dated from June 2002 to 
November 2003 were also provided.

An April 2007 VA examination report noted the purpose of the 
examination was to focus on functioning since the May 2004 
examination provided opinions on current psychological status 
and the etiology of the psychiatric diagnosis.  It was noted 
the claims file was reviewed.  The examiner, a clinical 
psychologist, provided Axis I diagnoses of PTSD and severe 
major depressive disorder without psychotic features.  It was 
noted that the Veteran appeared to function adequately prior 
to the military and that his pre-service psychiatrist stated 
his reactions to his parents' marital problems were normal.  
The examiner stated that the "apparently cruel treatment to 
which [the Veteran] was subjected in basic training clearly 
was highly disturbing to him and appears to have initiated a 
downward spiral for him."  It was further noted that the 
"abuse, harassment, and humiliation led to severe 
psychological distress and possibly led to other physical 
problems (e.g. incontinence)."  The examiner stated the 
Veteran did not meet his vocational potential secondary to 
military-related emotional difficulties, including a lack of 
trust, defensive posture, hypersensitivity to being 
controlled or taken advantage of, and conflict with 
authority, which were not evident prior to service.  It was 
the examiner's opinion that the interview data and record 
review indicated it was as likely as not that the onset of 
psychological symptoms took place in service and that the 
events in service met the criteria for a traumatic stressor.  

In a March 2008 addendum the examiner stated that the record 
indicated the Veteran's previous back injury from motor 
vehicle accidents were worsened during basic training and 
that his PTSD and major depression were secondary to stressor 
that was the combined serious physical injury and the fear, 
helplessness, and horror he experienced as a result of the 
abuse related to the injury.  It was noted that he had been 
subjected to horrendous abuse and harassment.

Analysis

VA regulations provide that in the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing pre-service origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing 
criteria for diagnosing PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.  

Based upon the evidence of record, the Board finds that a 
psychiatric disorder was not present in service or until many 
years after service and that the persuasive evidence 
demonstrates that no current disability is related to a 
verified event during service.  Personality disorders are not 
diseases or injuries within the meaning of applicable VA 
legislation.  38 C.F.R. § 3.303(c).  The Board finds that the 
May 2004 opinion of the VA psychiatrist is persuasive in this 
case as to both the appropriate diagnoses and the absence of 
an acquired psychiatric disorder during the Veteran's ACDUTRA 
service.  It is clear by the examiner's report that he 
considered the evidence submitted in support of the claim 
asserting that the Veteran had undergone a personality change 
as a result of service, but found that his behavior changes 
were more properly attributed to the affects of his reaction 
to perceived actions by others due his pre-service 
personality disorder which was aggravated by the mild head 
injury he sustained prior to service.  Diagnoses of 
situational anxiety and depressive disorders were also found 
to be present, but were found neither to have been incurred 
nor aggravated in service.  The examiner is shown to have an 
acquired medical expertise in the matter on appeal and is 
shown to have conducted an extensive review of the record.  
The persuasive evidence does not demonstrate that a bipolar 
disorder, or any other psychosis, was manifest during service 
or for many years after service.

As noted above, the Veteran's treating psychiatrist, 
Dr. M.K., has authored two letters on the Veteran's behalf in 
which he opines that had the Veteran not been harassed in 
service, he would not have sustained as traumatic a back 
injury in service, and that as a result of the permanent 
physical back injury he essentially has had a worsening of 
his psychiatric status.  He noted that he was aware of the 
Veteran's pre-service psychiatric history through information 
provided by the Veteran including documentation of treatment 
for anxiety and depression prior to service.  However, while 
this examiner is certainly competent to provide a medical 
opinion in this case regarding etiology, the premise of his 
opinion- that the Veteran sustained a permanent back injury 
in service - is simply not accepted by the Board based on the 
medical evidence described above.  The Board has found that 
the preponderance of the evidence including the most credible 
medical nexus evidence indicates that the Veteran did not 
sustain a permanent back injury in service.  As such, the 
conclusion that the Veteran was harassed because of that 
permanent injury which led to a worsened psychiatric status 
is without basis in the record.

As to the April 2007 and March 2008 opinions by a VA clinical 
psychologist, the Board finds that the reports failed to 
provide any rational explanation for the conclusions reached.  
The conclusions appear to be based on the Veteran's 
descriptions of events in service which the Board finds are 
not credible and not supported by the contemporaneous record.  
In fact, the Veteran's statements as to specific injuries and 
events leading to treatment during ACDUTRA service are 
inconsistent with the service treatment reports of record.  
The earliest private medical reports of record also do not 
support the Veteran's claims.  Again, the VA examiner's 
opinion that the Veteran's PTSD and depression as well as 
lifelong functional impairment appeared to have developed as 
a result of a physical injury sustained and severe abuse 
sustained by the Veteran secondary to the injury in service 
is simply not borne out by the record.  It is also 
significant to note that none of the Veteran's private 
psychiatric treatment providers have provided a diagnosis of 
PTSD.  

The record shows that the Veteran complained of back pain in 
service, but he reported no precipitating injury or trauma at 
that time.  More significantly, examinations and x-rays were 
normal in 1968; a March 1968 orthopedic consultation revealed 
no significant abnormality and the diagnosis was only that 
the Veteran "may" have a mild chronic strain.  In May 1968, 
although the Veteran continued to complain of low back pain, 
there was no orthopedic pathology shown.  In fact, no actual 
orthopedic pathology was shown for years after service.  
Further, the April 2007 VA examiner's opinion that the 
inservice back injury and treatment from that injury led to 
further physical complication such as problems with urination 
is not supported by the record as the Veteran's parents 
recalled that the Veteran had had a bad bladder problem since 
childhood.  

The Board also finds that the statements from the Veteran's 
family members, friends, and fellow servicemen provided many 
years after the fact do not include any direct knowledge of 
the events the Veteran stated occurred during his ACDUTRA 
service and, in essence, merely repeat his reports to them.  
The lay statements, to the extent they attempt to provide 
medical nexus opinions, do not address matters for which the 
authors are competent to offer opinions.  Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  

The Board finds the statements of the Veteran and others as 
to the specific events in training are inconsistent with the 
records contemporaneous to his service as to be of little 
probative weight.  Similarly, as noted, the provided medical 
opinions relying on those reports are found to have lesser 
probative value.  The April 2007 and March 2008 VA opinions 
as to present diagnoses are also found to warrant a lesser 
degree of probative weight than the May 2004 opinion as it 
appears that the former opinions are not based on an accurate 
factual background.  The opinions of the Veteran's private 
psychiatrist, Dr. M.K., are found to warrant a lesser degree 
of probative because they are based upon the Veteran's 
reports of the harassment and permanent inservice back 
injuries that the Board finds are not credible.

The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Inasmuch as the persuasive evidence demonstrates the 
Veteran's present acquired psychiatric disorders were not 
present in service and were not manifest until many years 
thereafter, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.  The 
preponderance of the evidence is against the Veteran's 
claims.


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a low back disability is denied.  

Service connection for an acquired psychiatric disability is 
denied.



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


